Title: To Thomas Jefferson from David Ross, 28 May 1781
From: Ross, David
To: Jefferson, Thomas


        
          Sir
          Point of Fork 28 May 1781
        
        I Have just now time to advise you that my agent in Philadelphia on the 9th. instant forwarded 275 Stand of arms and 1 ton of Gunpowder, to Fredericksburg, on the 11th. he forwarded a ton of Gunpowder on the 18th. he forwarded 600 Stand of arms and by this date he expected to forward the remainder of the 2000 Stand. This Supply of Arms, the Arms over and above what the Baron has taken for his Men together with the number that Mr. Anderson can repair may I think be reckon’d at 4,000 Stand more than are at present in the hands of our people, so that I think there will not be a want of arms.
        Neither our Delegates in Congress, nor the Generosity of our Northern friends have as yet given any assistance to my agent. The repairs of the Arms, the purchase of Bayonets and the advance of Specie to the Waggoners has been done by loans from private people.
        The bearer Mr. Maury will give you the News. He thinks there is a fair prospect now of negotiating matters with Lord Cornwallis for sending Tobacco to Charlestown. He wishes to be sent in with a Flag on this business. I am Sir with great respect Yr huml Serv.,
        
          David Ross
        
      